PER CURIAM.
Appellant seeks reversal of a final judgment awarding appellee $863.75 for costs and attorneys’ fees and declaring appellant’s claim of lien unenforceable and thereby cancelled and annulled.
*23We have given full consideration to the record on appeal, the briefs and oral argument of the parties. It appearing therefrom that appellant has failed to demonstrate that reversible error was committed in the proceedings below, the judgment appealed herein is affirmed upon the authority of Florida Statutes, § 713.31(2), F.S.A.
Affirmed.
CARROLL, DONALD K., Acting C. J., and RAWLS and JOHNSON, JJ., concur.